Citation Nr: 1223784	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota

In the April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the Board.  In a statement received at the RO later in the same month, however, the Veteran withdrew his hearing request.  [In any event, he was scheduled for a hearing before a VLJ at the Board in April 2011.  He failed to report for that hearing.]  In light of his expressed desires, the Board considers the Veteran's hearing requested to be withdrawn.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

A May 1966 pre-induction examination includes the results of an audiogram that record the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
N/A
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
N/A
35 (40)

The Veteran's service treatment records (STRs) also include a February 1967 audiogram.  The Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
20 (30)
-5 (0)
LEFT
-5 (10)
-5 (5)
-10 (0)
35 (45)
20 (25)
Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses (in both of the above charts) reflect a conversion to ISO standard for comparison purposes.  

A September 1968 audiogram showed puretone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
10
-10
LEFT
-5
-5
-5
30
10

A July 1970 audiogram showed puretone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
5
0
0
45
25

An audiogram conducted at the September 1970 separation examination reflected the following puretone auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
30
10
LEFT
5
0
5
15
15

An October 2009 VA audiology examination provided these puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
65
65
LEFT
20
25
70
70
70
The Veteran's speech recognition scores were 94 percent in his right ear and 90 percent in his left ear.  He was diagnosed as having normal hearing sloping to a moderately severe sensorineural hearing loss in both ears. 

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000 3,000 or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

At the outset, the Board notes that a review of the May 1966 pre-induction audiogram suggests that the Veteran had bilateral hearing loss that pre-existed service, as demonstrated by a right-ear 30 decibel auditory threshold recorded at 500 Hertz and a left-ear 40 decibel auditory threshold recorded at 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels); 38 C.F.R. § 3.385 (providing that an auditory threshold of 40 decibels at 4000 Hertz constitutes hearing loss for VA disability purposes).  However, the Veteran specifically denied hearing loss on his May 1966 report of medical history.  Thus, a question is raised as to whether the Veteran had hearing loss prior to service.

In the instant case, the VA audiologist stated that the only in-service audiogram reflecting mild high frequency hearing loss was at the Veteran's July 1970 examination.  Thus, it appears that the audiologist may have failed to consider the conversion from ASA units to ISO units because, as noted above, a conversion to ISO units suggests bilateral hearing loss at the time of entrance.  If the Veteran did have hearing loss prior to service, the question becomes whether that pre-existing hearing loss was made chronically worse by active military service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").  Accordingly, because the audiologist did not address the evidence suggestive of a pre-existing hearing disability, the October 2009 VA examination report does not contain sufficient information for the Board to decide the claim, and the matter must be remanded for a new VA examination.

As a part of the audiological examination to be afforded on remand, the audiologist must consider whether the Veteran had hearing loss that pre-existed his military service, and if so, whether any pre-existing hearing loss underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.  

The Board notes that, even if it determined that the Veteran did not have hearing loss that pre-existed military service, the October 2009 audiology opinion is nevertheless inadequate to address the issue of direct service connection.  In the examination report, the audiologist explained that, when comparing the Veteran's pre-induction examination with his July 1970 and September 1970 audiograms, there was not a significant shift in hearing threshold levels in either ear.  She noted that the separation examination reflected normal hearing in both ears.  Relying on the aforementioned audiometric data, the VA audiologist opined that it was less likely as not that the Veteran's current hearing impairment was a consequence of acoustic trauma experienced during military service.  

Although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id., at 123 (quoting Ardison, supra).

It appears as though the VA audiologist's opinion was based solely on the lack of a significant threshold shift in service and the fact that the Veteran's hearing was within normal limits upon his discharge from service.  The Board notes, however, that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); Peters v. Brown, 6 Vet. App. 540, 543 (1994); & Hensley, 5 Vet. App. at 159-160.  Further, during service, the Veteran underwent five separate audiograms, all of which are relevant and should be considered when rendering an opinion.  Although the audiologist stated that mild high frequency hearing loss only existed at the time of the July 1970 examination, the Veteran's pre-induction exam, as discussed above, is suggestive of bilateral hearing loss.  Also, the February 1967 audiogram shows a left-ear 45 decibel threshold at 3000 Hertz and a right-ear 30 decibel threshold at 3000 Hertz; the September 1968 audiogram shows a left-ear 30 decibel threshold at 3000 Hertz; and shows a right-ear 30 decibel threshold at 3000 Hertz.  Hensley, supra.  Without a discussion of this data, the Board cannot conclude that the audiologist's opinion was based on all relevant evidence.  Stefl, supra.

Moreover, despite the fact that the VA audiologist recorded the Veteran's reports of in-service noise exposure, it is unclear whether the audiologist specifically considered the impact of the Veteran's conceded in-service noise exposure on his disability.  In this regard, the Board notes that the Veteran's military occupational specialty (MOS) was that of an electrical power production specialist for the United States Air Force.  In light of the Veteran's MOS, the Board finds credible his account of noise exposure in service, as it is consistent with his service duties.  Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that, if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  As the MOS of Electrical Power Production carries a "Moderate" probability of exposure to hazardous noise, in-service noise exposure is conceded.  

Based on the incomplete findings during the October 2009 VA audiology examination, the Board finds that a remand of the claim of service connection for bilateral hearing loss is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 4.2 (2011) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  Procure copies of available, previously unobtained pertinent treatment records identified by the Veteran and associate them with the claims folder.

2. Then, schedule the Veteran for a VA audiology examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist, and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The audiologist should review the service treatment records (including in particular the pre-service and in-service audiograms) as well as any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his in-service noise exposure, onset of hearing loss, and continuity of symptoms since that time.

After considering the pertinent information in the record in its entirety, the VA examiner should provide opinions with respect to the following questions:

a) does the evidence of record show to an undebatable certainty that the Veteran had right and/or left ear hearing loss that pre-existed service?  If so, the examiner must cite to such specific evidence of record.

b) if the examiner finds that the evidence of record shows to an undebatable certainty that right and/or left ear hearing loss pre-existed service, can it be concluded with undebatable certainty that any pre-existing hearing loss did not undergo a permanent worsening in service beyond that which would be due to the natural progression of the disease?

c) if the examiner determines that the evidence of record does not show to an undebatable certainty that the Veteran's right and/or left ear hearing loss existed prior to service, the examiner should opine as to whether it is at least as likely as not,  i.e. 50 percent probability or greater, that the Veteran's current right and/or left ear hearing loss had its clinical onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure/acoustic trauma.  In answering this question, the audiologist should also consider the Veteran's lay statements regarding the frequency and severity of his hearing loss problems.

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his/her opinion. If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to service, he/she must provide specific reasons for any such finding.  

If the audiologist's opinion remains negative, the audiologist must specifically identify the medical reasons as to why the evidence regarding in-service exposure to noise does not provide sufficient proof of a relationship between the Veteran's current hearing loss and his period of military service.

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.
3.  Ensure that all medical examination reports and opinion reports comply with this Remand and the questions presented in this request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

